DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the combination of features claimed with the features of a first and second clock as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a second real time clock” is recited in the claims but there is no reference to a second real time clock in the Specification dated 12/16/2020 or Drawings as explained in the Drawing objection above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation of “a first real time clock and an oscillator”. By definition, a real time clock is an oscillator, hence, an oscillator can be interpreted as a real time clock. It is unclear if the oscillator along with the first and second real time clocks claimed is another (third) real time clock which, as is the case with the second real time clock, is also not disclosed in the specification.  
All other claims are rejected due to their dependence from indefinite claims 1 and 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Druke et al. (Publication No. WO 2019/094365 A1, hereinafter “Druke”) as evidenced by History-Computer (“What is a Real-Time Clock (RTC) and Why are They Important in Computing?”, Website: https://history-computer.com/real-time-clock/, hereinafter “HC”) .
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 12, Druke discloses a topical nerve activation patch and a method of activating a nerve of a user, comprising (Fig. 1, 100): 
a substrate  (par. [0016]: Patch 100 in …can include a…substrate…; 
a dermis conforming bottom surface of the substrate comprising adhesive and adapted to contact a dermis of a user (par. [0016]: Patch 100 in …can include …a malleable dermis conforming bottom surface of the substrate including adhesive and adapted to contact the dermis…) ; 
 a top outer surface of the substrate approximately parallel to the bottom surface (par. [0016]:, a…top outer surface of the substrate approximately parallel to the bottom surface…);
 a plurality of electrodes positioned on the patch proximal to the bottom surface and located beneath the top outer surface and coupled to the substrate (par. [0016]: …, one or more electrodes positioned on the patch proximal to the bottom surface and located beneath the top outer surface and directly contacting the…substrate…); 
a power source (par. [0016]: …a power source…); and 
electronic circuitry embedded in the patch and located beneath the top outer surface and coupled to the substrate, the electronic circuitry (par. [0016]: …electronic circuitry …embedded in the patch and located beneath the top outer surface) configured to generate an output voltage applied to the electrodes (Fig. 2 (1008) and pars. [0016]: …an electrical signal generator …configured to electrically activate the one or more electrodes… par. [0019]: …control instructions include information such as voltage level and pulse pattern. Patch 100 activates stimulator 1004 to generate a stimulation signal to electrodes 1008 placed on the tissue according to the control instructions, par. [0029]: Pulse application circuit 310 is operated by controller 270 to pass the electrical energy represented by output voltage 250 through electrodes 320…)  comprising: 
a controller configured to generate a treatment comprising a plurality of activation pulses that form the output voltage (Fig. 3B and par. [0023]: …the signal activator is configured to activate…the electrical signal generator configured to generate one or more electrical stimuli in response to activation by the signal activator…), the controller comprising a first real time clock and an oscillator, the treatment comprising electrical stimuli applied to the user via the electrodes (par. [0019]: …control instructions include information such as voltage level and pulse pattern. Patch 100 activates stimulator 1004 to generate a stimulation signal to electrodes 1008 placed on the tissue according to the control instructions…[0042]: …protocol regulates the charge applied to the body by changing output voltage (“VBOOST”) 250. A treatment is performed by a sequence of periodic pulses, which deliver charge into the body through electrodes 320) ; and 
a charge measurement circuit configured to measure an amount of charge applied to the user from the electrical stimuli (par. [0050]: …Mon_Current 760, is a direct linear relationship to the delivered charge and provides a reading of how much charge is leaving the device and entering the user)
	a communication link (Fig. 2, (1010)) configured to communicate with a remote activation device (par. [0016]: …an antenna configured to communicate with a remote activation device…), the remote activation device comprising a second real time clock (Fig. 3A and par. [0023]: …the signal activator is configured to activate in response to receipt of a communication with the activation device by the antenna; the remote activation device). 
	the controller configured to generate the activation pulses by measuring time intervals using the oscillator and using the second real time clock and the measured time intervals to determine activation times for the activation pulses (par. [0029]: Pulse application circuit 310 is operated by controller 270…).
	While Druke discloses a remote activation device (par. [0016]), it does not explicitly disclose a second real time clock. However, a remote device, disclosed as a smartphone or fob in the disclosure (see par. [0024] of the specification dated 12/16/2020), is known to be present and found in every electronic device especially when the device requires a form of accurate timekeeping, as is evidenced by HC. Therefore, a real time clock would necessarily be contained in the remote activation device of Druke. 
	Regarding claim 2, Druke discloses the topical nerve activation patch of claim 1, the controller configured to generate the activation pulses without using the first real time clock (par. [0019]:  Patch 100 activates stimulator 1004 to generate a stimulation signal to electrodes 1008 placed on the tissue according to the control instructions…patch 100 activates transducer 1014 to send a signal to the tissue; in this case it is the transducer not the real time clock that generates pulses).
	Regarding claims 3-5 and 14-16, Druke discloses the topical nerve activation patch of claim 1 and the method of claim 12 respectively, the electronic circuitry further comprising a pulse width modulation (PWM) circuit configured to modify a width of one or more of the plurality of activation pulses during a PWM duty cycle (Fig. 3A (244) and par. [0032]: …controller 270 …adjust the duty cycle of PWM driver 244…);
	the electronic circuitry further comprising a boosted voltage circuit (Fig. 3A and par.  [0022]: Boosted voltage circuit 200 includes both electrical components and a controller/processor 270 that includes a sequence of instructions that together modify the voltage level of activation/stimulation delivered to the external dermis of user 105 by patch 100 through electrodes) configured to ramp a voltage level of each of the activation pulses to a desired level (Fig. 4 (424) and pars. [0012]: …circuitry to adequately boost voltage to a required level and to maintain a substantially constant level of charge for nerve activation, [0037] Fig. 4 is a flow diagram of the functionality of controller 270 of monitoring and controlling output voltage 250, including its ramp rate);
	the controller configured to stop the boosted voltage circuit output between activation pulses until a next pulse is needed (par. [0026], [0027]: …controller 270 turns off FET switch 242, [0029]: …controller 270 continues to monitor output voltage 250 and controls PWM driver 244 to switch FET switch 242 on and off and to maintain capacitor 216 to the desired value of output voltage 250; by switching the FET switch to off, the boosted voltage is stopped).
	Regarding claims 7 and 18, Druke discloses the topical nerve activation patch of claim 1, the treatment comprising a pulse count (par. [0050]: NUM_PULSES = (T.sup.*f)), the controller configured to determine during the generation of the plurality of activation pulses a count of a number of the activation pulses that achieve a predefined strength setting, and when the count does not exceed a predefined number, generating extra pulses to add to the pulse count (Fig. 5 (526) (528) (530) and par. [0050]: The output charge or “VBOOST” is then modified at …530 (increasing) for the subsequent pulse by:
dV(i) = G[Qtarget /N U M_PU LSES- Qpulse(i)]…
The process continues until the last pulse at 532…If more charge is necessary, then the repetition rate…can be increased; an increase in the repetition rate of  the pulses constitutes generating additional or "extra" pulses).
	Regarding claims 8 and 19, Druke discloses the topical nerve activation patch of claim 1 and the method of claim 12, the remote activation device comprising either a fob or a smart phone (pars. [0014], [0017]:  …external control device, such as a smartphone or fob…).
 	Regarding claim 9, Druke discloses the topical nerve activation patch of claim 1, the charge measurement circuit comprising circuitry for determining an amount of charge required to recharge a boost regulator coupled to the electrodes (pars. [0063]: …implementations of the invention measure the amount of charge that is being input to the user, [0064]: The Adaptive Circuit described above provides the means to monitor the charge sent through the electrodes to the user’s tissue).
Examiner NOTES that the specification of the instant application filed 12/16/2020 discloses that the amount of charge required to recharge the boost regulator is used as a measurement of how much charge is passed to the user at electrodes 320 (par. [0077]). Druke also discloses measuring "the amount of charge that is being input to the user" and that the adaptive circuit "provides the means to monitor the charge sent through the electrodes to the user’s tissue (pars. [0063]-[0064]) and therefore meets the claim limitation.
	Regarding claim 10, Druke discloses the topical nerve activation patch of claim 1, the charge measurement circuit comprising circuitry for repeatedly sampling a voltage of the electrodes during a duration of one applied stimulation pulse (Figs. 5 and 7 and par. [0048] At 504 and 506, every pulse is sampled…[0050]: …treatment is started and the differential integrator is sampled for each pulse at 524…Sampling the pulse includes measuring the output of the pulse in terms of total electric charge. The output of the integrator of Fig. 6 in voltage, referred to as Mon_Current 760).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Druke in view of De Oliveira Barroso Junior (Publication No. US 2013/0013022 A1, hereinafter "De Oliveira"). 
	Regarding claim 6 and 17, Druke discloses the topical nerve activation patch of claim 5 and the method of claim 16, the controller configured to vary the PWM duty cycle during the plurality of activation pulses (par. [0039]: PWM 244 duty cycle is adjusted by controller 270 to change the ramp strength at 410 to improve the useful life of the battery).
	Druke does not disclose that a lower PWM duty cycle is used at a beginning of the electrical stimuli to form relatively narrow pulses and a higher PWM duty cycle is used at an end of the electrical stimuli to form relatively wider pulses.
However, De Oliveira, in the same field of endeavor: a medical device that delivers electric impulse, discloses a lower PWM duty cycle is used at a beginning of the electrical stimuli to form relatively narrow pulses and a higher PWM duty cycle is used at an end of the electrical stimuli to form relatively wider pulses (par. [0041]: …the PWM output's duty cycle is increased in order to increase the load voltage …The output voltage always starts from the lowest possible (battery voltage) and increases until voltage on R3 is the same set voltage in "Circuit ref. 2") for the benefit of improving the useful life of the battery while maintaining a stable voltage (par.[0041]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate in the activation patch method of Druke, a PWM duty cycle that starts from the lowest value and increases, as taught by De Oliveira in order to improve the useful life of the battery while maintaining a stable voltage. 

Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Druke in view of Bardy et al. (Publication No. US 2016/0278658 A1, hereinafter “Bardy”).
	Regarding claims 11 and 20, Druke discloses the topical nerve activation patch of claim 1 and the method of claim 12, except at least one pair of the plurality of electrodes separated by an isthmus.
	However, Bardy in the same field of endeavor: wearable electrode ensemble, discloses at least one pair of the plurality of electrodes separated by an isthmus (par. [0037]:  A pair of cut-outs 22 between the distal and proximal ends of the electrode patch 15 create a narrow longitudinal midsection 23 or “isthmus” and defines an elongated “hourglass”-like shape, when viewed from above) for the benefit of minimizing interference with and discomfort of tissue, allowing better conformity of the electrodes (par. [0039]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the activation patch containing an electrode pair as taught by Druke, to include and elongated, hourglass, isthmus connection between the electrode pair, as taught by Bardy in order to minimize interference with and discomfort of tissue, allowing better conformity of the electrode patch assembly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792      

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792